DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This Office Action is in response to the Amendment filed on 04/12/2021. Claims 6, 16, and 20 are canceled. Claims 21-23 are new. Claims 1-5, 7-8, 10, 13-15, and 17 are currently amended. Claims 1-5, 7-15, 17-19, and 21-23 are currently pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 21 recites the limitations “home delivery percentage,” “parcel service home delivery percentage,” “line-haul delivery percentage,” and “parcel service store delivery percentage.” However, the specification fails to reasonably convey how these specific percentages are being calculated and/or determined. As explained during the phone interview on March 24, 2021, the specification at best describes “home delivery percentage,” “parcel service home delivery percentage,” “line-haul delivery percentage,” and “parcel service store delivery percentage” as a binary decision of whether or not these services would be used to ship the item. The Examiner suggested during the interview to remove the percentages from “home delivery percentage,” “parcel service home delivery percentage,” “line-haul delivery percentage,” and “parcel service store delivery percentage” to calculate the cost to ship based on a determination of whether or not these services will be used to deliver the item. The Examiner indicated that such an amendment would likely overcome the 112 rejection. However, the claims as currently amended still recite the percentages mentioned above.  An original claim may lack written description support when a claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP 2163.03). Since the above limitations are defined in functional language specifying a desired result but the disclosure fails to sufficiently define how the function is performed or the result is achieved, the claims still fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-15, 17-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5, 7-15, 17-19, and 21-23 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] encourage user pick-up over home delivery of an item being made available to a user for purchase, […] causing the item to be displayed […]; receiving a selection of a pick-up […]; when the item is to be received by the user via user pick-up, evaluating whether the item is eligible to be made available for purchase at a user pick-up discounted retail price that is less than a home delivery retail price at which the item is made available for purchase when the item is to be received by the user via home delivery; and in response to determining that the item is eligible to be received by the user via user pick-up, […] display at least one of: (1) the user pick-up discounted retail price; or (2) a difference of the home delivery retail price and the user pick-up discounted retail price. These limitations set forth or describe the abstract idea in claim 1. 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
“[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
“A system […] the system comprising: one or more processors; and one or more non-transitory memory storage device storing computer instructions configured to run on the one or more processors and perform” “on a graphical user interface (GUI) of a user electronic device of the user”, “selector from the GUI of the user electronic device of the user”, “automatically causing the GUI to”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-5 and 7-12 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-5 and 7-12 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to 
Claim 13 recites, in part, the limitations of A method to encourage user pick-up over home delivery of an item being made available to a user for purchase, the method […] comprising: causing the item to be displayed […]; when the item is to be received by the user via user pick-up, evaluating whether the item is eligible to be made available for purchase at a user pick-up discounted retail price that is less than a home delivery retail price at which the item is made available for purchase when the item is to be received by the user via home delivery; in response to determining that the item is eligible to be received by the user via user pick-up, […] display at least one of: (1) the user pick-up discounted retail price; or (2) a difference of the home delivery retail price and the user pick-up discounted retail price. These limitations set forth or describe the abstract idea in claim 13. For the same reasons set forth with respect to claim 1, claim 13 also recites an abstract idea in Step 2A Prong 1. Claim 13 recites the additional elements of “being implemented via execution of computer instructions configured to run at one or more processors and configured to be stored at one or more non-transitory memory storage devices”, “on a graphical user interface (GUI of a user electronic device of the user”, and “automatically causing the GUI to”. For the same reasons set forth with respect to claim 1, claim 13 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 14-15, 17-19, and 21-23 also recite limitations that are similar to the abstract ideas identified with respect to claim 13 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 14-15, 17-19, and 21-23 do not recite any additional elements other than those recited in claim 13. Therefore, for the same reasons set forth with respect to claim 13, claims 14-15, 17-19, and 21-23 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Prior Art
The Non-Final rejection mailed on 01/12/2021 indicated that no prior art was found for claims 6 and 16. Applicant has amended the limitations of claims 6 and 16 into independent form. Therefore, the claims currently overcome prior art rejections. The closet prior art found to date are the following: 
Wakim et al. (US 20170330144 A1) discloses the concept of utilizing mobile pickup units. A user may select “I’ll pick it up” button and select a mobile pickup unit for delivery of items to a user pickup area. A user may receive a discount or other incentives to utilize the option to retrieve the item from a mobile pickup unit. 
Koser et al. (US 2013/0325580 A1) disclose the concept of setting minimum prices for products regardless of coupons being redeemed. 
Glasgow (US 2015/0178759 A1) discloses the concept of a bookseller running a promotion via a web site in which excess books are offered for a significant discount to any purchaser who is willing to travel to the bookseller’s store and pick up the item. 
Lal et al. (US 2019/0205939 A1) discloses the concept of providing incentive offers to shoppers who pick up goods at a physical location rather than request shipping. 

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Amended Claim 8 is allowable in view of 35 U.S.C. § 112(a)”. 

	In response, the Examiner respectfully disagrees. As explained above, claims 8 and 21 still recite subject matter that was not reasonably conveyed in the specification. 

Argument B: “Amended Independent Claims 1 and 13 do not recite a Judicial Exception. […] The abstract idea identified by the Patent Office does not correspond to the limitations of amended claims 1 and 13. […] Specifically, the Patent Office has overgeneralized the claims to an extent that conflicts with clear judicial guidance. […] The Patent Office overgeneralization of the claims ignores these important limitations, in violation of clear judicial guidance. […] Applicant respectfully submits that amended independent claims 1 and 13 do not fall within one of the three groupings described above with reference to the January 2019 Guidance. […] Nowhere in the Office Action does the Patent Office specify how a human is supposed to perform [the claimed limitations]. […] Amended Independent Claims 1 and 13 Cannot Practically be Performed in the Mind. […] Amended Independent Claims 1 and 13 Integrate the Judicial Exception into a Practical Application of the Juridical Exception. […] Amended Independent Claims 1 and 13 Contain Additional Elements that Reflect an Improvement in the Functioning of a Computer. […] Similar to the claims in Enfish, Finjan, Core Wireless, and Data Engine Techs., amended independent claims 1 and 13 are directed to a specific improvement in computer functionality. […] Amended Independent Claims 1 and 13 Contain Additional Elements that Reflect an Improvement to Other Technology or Technical Field. […] Similar to the claims in McRO, Diehr, Thales Visionix, and Trading Technologies, amended independent claims 1 and 13 are directed to a specific improvement in another technology or technical field, specifically automatic generation of customized GUIs. […] Amended Independent Claims 1 and 13 Contain Additional Elements that Applies and/or Uses the Judicial Exception in Some Other Meaningful Way. […] Amended Independent Claims 1 and 13 Provide an Inventive Concept (Step 2B). […] Amended Independent Claims 1 and 13 Add a Specific Limitation or Combination of Limitations that Are not Well-Understood, Routine, Conventional Activity in the Field. […] The Patent Office has not met its Burden to Show that Amended Independent Claims 1 and 11 Are Well-Understood, Routine, or Conventional.” 


With regards to the argument that the claims do not recite an abstract idea in Step 2A Prong 1, the Examiner respectfully disagrees. As explained above, the claims recite limitations that are considered mental processes, mathematical concepts, and certain methods of organizing human activity. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The additional elements do not take the claims out of the mental processing groupings. The additional elements are recited at a high level of generality and amount to no more than mere instructions to apply the exception. Therefore, the claims recite a mental process. The claims also recite mathematical concepts at least because the claims determine a pick-up discounted retail price and a difference of home delivery retail price and a user pick-up discounted retail price. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility). Therefore, the claims recite a mathematical concept. The claims also recite a certain method of organizing human activity at least because they recite concept of encouraging user pick-up over home delivery of an item by providing discounts is considered at least a 
With regards to the argument that overgeneralization, the Examiner respectfully disagrees. The Office Action follows each and every step of the 2019 Revised Patent Subject Matter Eligibility Guidance. Therefore, the Office Action did not overgeneralize the claims. 
With regards to the argument that the Office Action does not specify how a human is supposed to perform the claimed invention, the Examiner respectfully disagrees. As explained above, “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility).
With regards to the argument that the claims integrate the judicial exception into a practical application, the Examiner respectfully disagrees. As explained above, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea.
With regards to the argument that the claims reflect an improvement in the functioning of a computer, the Examiner respectfully disagrees. The additional elements are being used in their ordinary capacity, as tools, to perform the abstract idea. Additionally, there is no mention in the specification that the claimed invention provides improvements to the functioning of the computer, nor is it apparent to one having ordinary skill in the art. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)).
With regards to the argument that the claims are patent-eligible for reasons similar to Enfish, Finjan, Core Wireless, and Data Engine Techs and that the claims provide an improvement to other technology or technical field, the Examiner respectfully disagrees. Unlike the claimed invention in Enfish which achieved other benefits over conventional databases such as increased flexibility, faster search times, and smaller memory requirements that provided improvements to the functioning of the computer itself, the improved user interface in Core Wireless, the unconventional utilization of inertial sensors in Thales, the new kind of file that enables a computer security system to do things it could not do before in Finjan, the improvement to computer memory systems in Visual Memory, or the particular manner of navigating three-dimensional spreadsheets which provided an improvement in electronic spreadsheet functionality, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. The specification here fails to describe how the claimed invention improves the functioning of the computer itself. The alleged advance lies entirely in the realm of the abstract idea.
With regards to the argument that the claims are patent-eligible for reasons similar to McRO, the Examiner respectfully disagrees. Unlike the claimed invention in McRO which allowed computers to produce accurate and realistic lip synchronization and facial expression in animated characters that previously could only be performed by human animators which provided an improvement to an existing technological process, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the “It is the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks” (see p. 24 of McRO, Inc. v. Bandai Namco Games America (Fed. Cir. 2016)). The specification fails to provide a teaching about how the claimed invention improves a computer or other technology, nor do the claims recite a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention. The claims merely use the computer as a tool instead of an improved computer capability. A computer "that receives and sends information over a network - with no further specification - is not even arguably inventive (see BuySAFE Inc. v. Google Inc. (Fed. Cir. 2014)). 
With regards to the argument that the claims are patent-eligible for reasons similar to Diehr, the Examiner respectfully disagrees. The combination of elements in Diehr provided an improvement to another technical field, specifically the field of precision rubber molding, here there alleged improvement is entirely in the realm of the abstract idea. 
With regards to the argument that the claims are patent-eligible for reasons similar to Trading Technologies, the Examiner respectfully disagrees. The decision is a nonprecedential decision, and the facts of the application here do not uniquely match the facts at issue in the nonprecedential decision (see November 2016 Recent Subject Matter Eligibility Decisions Memo).  
With regards to the allegation that the claimed invention provides improvements to GUIs, the Examiner respectfully disagrees. In Core Wireless, the claims recited an improved user interface rather than the generic idea of summarizing information that already existed. The improvements were (1) an application summary that can be reached directly from the menu, (2) the application summary displays a limited list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application, and (3) the application summary is displayed while the one or more applications are in an un-
With regards to the argument that the claims applies and/or uses the judicial exception in some other meaningful way, the Examiner respectfully disagrees. As explained above, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea.
With regards to the argument that the claims are patent-eligible in Step 2B, and that the Office Action failed to provide evidence that the amended claims 1 and 11 amount to simply appending well-understood, routine, and conventional activity, the Examiner respectfully disagrees. First, the Office Action does not take the position that any of the additional elements amount to adding insignificant extra-solution activity in Step 2A Prong 2 that would require an analysis in Step 2B to determine that they also amount to simply appending well-understood, routine, and conventional activity. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Second, "the relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine" see p. 16 of BSG Tech LLC v. BuySeasons, Inc. (Fed. Cir. 2018). 
The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681